

116 HRES 1194 IH: Expressing the sense of the House of Representatives that Nancy Pelosi should be removed from her position as Speaker of the House of Representatives.
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1194IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Collins of Georgia (for himself, Mr. Biggs, Mr. Gosar, Mr. Hice of Georgia, Mr. Budd, and Mr. Duncan) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONExpressing the sense of the House of Representatives that Nancy Pelosi should be removed from her position as Speaker of the House of Representatives.Whereas Representative Nancy Pelosi assumed the office of Speaker of the House of Representatives on January 3, 2019;Whereas since January 3, 2019, Speaker Nancy Pelosi has spent the majority of the House of Representative’s time pursuing baseless and fruitless investigations against the administration of President Donald J. Trump and those close to him;Whereas under the reign of Speaker Nancy Pelosi, the House of Representatives has passed hundreds fewer bills than it passed in the 115th Congress, with the majority of its attention being turned to committee hearings investigating the President and his aides;Whereas, on September 24, 2019, Speaker Nancy Pelosi unilaterally and unconstitutionally announced that the House of Representatives would begin an impeachment inquiry into President Donald J. Trump;Whereas, on October 15, 2019, Speaker Nancy Pelosi incorrectly stated that there is no requirement to vote to begin impeachment proceedings against the President of the United States;Whereas, on October 31, 2019, Speaker Nancy Pelosi oversaw the first party-line vote to begin an impeachment inquiry into a President in the history of our country, permitting a resolution that denied the President due process;Whereas Speaker Nancy Pelosi permitted several House committees to embark on a fishing expedition in hopes she could justify her efforts to impeach President Trump, only to push through baseless articles of impeachment, impeaching President Trump on December 18, 2019;Whereas, on February 5, 2020, Speaker Nancy Pelosi ripped up the State of the Union speech delivered by President Trump before the American people;Whereas, on August 31, 2020, Speaker Nancy Pelosi visited a shuttered hair salon in San Francisco where she received a blowout without wearing a mask in violation of San Francisco’s laws concerning the coronavirus, forcing the salon owner to do her hair, an action in stark contradiction to her hypocritical admonitions of the President’s actions during the coronavirus;Whereas in the days following her unlawful hair salon appointment, Speaker Nancy Pelosi cast blame on the salon’s owner for setting her up;Whereas, on September 21, 2020, Speaker Pelosi, while discussing the possibility of a second attempt by her to impeach President Trump, appeared confused and exhibited bizarre behavior during an ABC interview, blurting out randomly Good Morning, Sunday Morning;Whereas during the tenure of her speakership, Speaker Nancy Pelosi has started to demonstrate a decline in mental fitness, calling into question her ability to adequately serve the House of Representatives and the American people;Whereas Speaker Nancy Pelosi, having failed in all previous endeavors to remove President Trump, is now calling for an invocation of the 25th Amendment, claiming President Trump is unfit to continue serving as President;Whereas the 25th Amendment provides that the Vice President shall become President in case of the removal of the President from office or of his death or resignation;Whereas the Constitution provides two processes for removing the President from office, the first of which is impeachment, which Speaker Nancy Pelosi unsuccessfully attempted, and the second of which requires the Vice President and a majority of either the principal officers of the executive departments or of such other body as Congress may by law provide, transmit to the President pro tempore of the Senate and the Speaker a written declaration that the President is unable to discharge the power and duties of his office;Whereas any efforts outside of impeachment to remove President Trump must have the consent of Vice President Mike Pence;Whereas Speaker Pelosi has historically ignored the Constitution’s obligations and requirements and has recently signaled she will do so again in her continuing efforts to remove President Trump;Whereas, as Speaker of the House, Speaker Nancy Pelosi is third in the line of succession; andWhereas Speaker Nancy Pelosi’s unwillingness to abide by the Constitution and her recent actions that call into question her own mental fitness to continue serving as Speaker of the House demand her removal from the line of succession: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)Representative Nancy Pelosi is mentally unfit to continue serving as Speaker of the House of Representatives; and(2)Representative Nancy Pelosi should be removed from her position as Speaker.